The order and judgment of this court, reversing and remanding this case, was predicated upon the exception to the action of the trial court in overruling defendant's motion for a new trial. We adhere to said order and judgment as being correct and proper under the facts of this case.
Our attention is called to our ruling wherein, in our original opinion, we put the court to error also for refusing to defendant the general affirmative charge as to count 1 of the indictment, it being insisted in this connection that the charge was properly refused for the reason the charge of manslaughter in the first degree also charges the lesser offense of manslaughter in the second degree. This insistence is well taken, and the ruling heretofore made, supra, was inadvertent, necessitating a modification and correction which we now do. The opinion is corrected as we now hold there was no error in refusing said charge for the reasons stated.
Opinion corrected. Application for rehearing overruled.